     Case 1:19-cv-01570-DAD-JDP Document 22 Filed 08/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:19-cv-01570-JDP
11                          Plaintiff,                   ORDER DENYING PLAINTIFF’S PENDING
                                                         MOTIONS FOR MISCELLANEOUS RELIEF
12             v.                                        AS MOOT
13    OCHOA,                                             ECF Nos. 19, 20
14                          Defendant.
15

16            Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding without counsel in this
17   now-closed case. On July 28, 2020, the Court of Appeal for the Ninth Circuit dismissed
18   plaintiff’s appeal as “so insubstantial as to not warrant further review.” ECF No. 21 at 1.
19   Plaintiff’s pending motions for miscellaneous relief related to the appeal are denied as moot.
20   ECF Nos. 19, 20; see also ECF No. 21 at 1 (“All pending motions are denied.”).
21
     IT IS SO ORDERED.
22

23
     Dated:         August 3, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26   No. 205.
27

28
                                                        1
